UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7292


TEHGRAIN JAMAL JONES,

                      Plaintiff – Appellant,

          v.

CHARLOTTE H. PURKEY, Commonwealth of VA; LOUIS A. SHERMAN,
Judge; COMMONWEALTH OF VIRGINIA,

                      Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:12-cv-00306-HEH)


Submitted:   October 23, 2012             Decided:   November 19, 2012


Before AGEE, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tehgrain Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Tehgrain   Jamal      Jones       appeals    the    district   court’s

order dismissing this action pursuant to Fed. R. Civ. P. 41(b)

for failure to comply with a court order.                We have reviewed the

record and find no reversible error.             Accordingly, we affirm for

the reasons stated by the district court.                Jones v. Purkey, No.

3:12-cv-00306-HEH (E.D. Va. July 25, 2012).                    We dispense with

oral   argument   because      the    facts    and     legal    contentions    are

adequately    presented   in    the    materials       before    the   court   and

argument would not aid the decisional process.



                                                                          AFFIRMED




                                         2